Citation Nr: 0619726	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  02-04 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether a Substantive Appeal was timely filed with respect to 
a February 2002 rating decision that denied entitlement to 
service connection for skin and colon cancers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on essentially continuous active duty from 
January 1953 to December 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  In a February 2002 rating decision, the RO denied 
entitlement to service connection for skin and colon cancers.  
Later in February 2002, notice was sent to the veteran.

2.  In April 2002, a Notice of Disagreement with the February 
2002 rating decision was received from the veteran.

3.  A December 2005 Statement of the Case (SOC) addressed the 
February 2002 rating decision, included instructions for 
filing a Substantive Appeal, and was mailed to the appellant 
with a VA Form 9 for use as a Substantive Appeal.

4.  A timely Substantive Appeal was not received by VA to the 
February 2002 rating decision that denied entitlement to 
service connection for skin and colon cancers.

5.  In a June 2006 memorandum from the veteran's 
representative it was conceded that the claimant failed to 
perfect his appeal to the February 2002 rating decision that 
denied entitlement to service connection for skin and colon 
cancers, and it was asked that the appeal be dismissed and 
that the claims file be returned to the RO.



CONCLUSION OF LAW

Because the veteran failed to file a Substantive Appeal to 
the February 2002 rating decision within 60 days of VA's 
mailing of the December 2005 Statement of the Case, the Board 
lacks jurisdiction to review this rating decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b), 20.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (emphasis added).  The Substantive Appeal 
can be set forth on a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) or in correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202.  
To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.  38 C.F.R. § 20.302(b).  

VA regulations provide that the period for filing a 
Substantive Appeal may be extended for good cause.  38 C.F.R. 
§ 20.303.  The request for such an extension must be in 
writing and must be made prior to the expiration of the time 
limit for filing which would otherwise apply.  Id.  

There are also situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the claimant at least 60 days from 
the mailing date of a Supplemental Statement of the Case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97; 62 Fed. Reg. 15567 (1997).  If the 
claimant fails to file a Substantive Appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

In the present case, the veteran did not timely file a 
Substantive Appeal, he was not granted an extension of time 
to file a Substantive Appeal, and no additional pertinent 
evidence was received during the time allowed for perfecting 
an appeal which would extend the time for filing.  

Specifically, the AOJ notified the veteran by letter dated in 
February 2002 that his claims for service connection for skin 
and colon cancers had been denied in a February 2002 rating 
decision.  An attached VA Form 4107 advised him that to 
appeal the decision, he had to file a Notice of Disagreement 
within one year of the date of the letter of notification.  
Thus, in order to appeal the decision, he had to file a 
Notice of Disagreement before February 2003.

The veteran filed a Notice of Disagreement in April 2002.  In 
December 2005, the RO issued a Statement of the Case, 
instructions for filing a Substantive Appeal, and provided a 
VA Form 9 for use as a Substantive Appeal.  As the Statement 
of the Case was issued in December 2005 the law required that 
the veteran file his Substantive Appeal within 60 days of the 
date the RO mailed the December 2005 Statement of the Case.  

The record does not show that the veteran thereafter filed a 
Substantive Appeal, or anything that could be deemed to be a 
Substantive Appeal, within 60 days of December 2005 Statement 
of the Case.  In fact, in the June 2006 memorandum from the 
veteran's representative it was conceded that the claimant 
failed to perfect his appeal to the February 2002 rating 
decision that denied entitlement to service connection for 
skin and colon cancers, and it was asked that the appeal be 
dismissed and that the claims file be returned to the RO.

Accordingly, since a timely Substantive Appeal was not filed 
by the veteran with regard to the February 2002 rating 
decision, the Board finds that there is no jurisdictionally 
viable appeal pending before it as regarding these claims.  
Roy; Barnett v. Brown, 83 F.3d 1380, 1388 (Fed. Cir. 1996) 
(It is a well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised sua sponte by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated).  Therefore, the veteran's appeal must be 
dismissed.

With respect to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), as these 
claims are dismissed for lack of jurisdiction, the Board may 
adjudicate the claims regardless whether he was provided 
adequate notice and assistance as required by the VCAA.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  Further discussion of the VCAA 
is not warranted.


ORDER

The Board lacks jurisdiction to review a February 2002 rating 
decision that denied entitlement to service connection for 
skin and colon cancers.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


